DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salice (US#2009/0139055).
Regarding claims 1 and 19, Salice discloses a cabinet comprising: a cabinet body (Fig. 1) at least partially surrounding a cabinet space and defining a cabinet opening that allows access to the cabinet space; and a cabinet door 14 at least partially covering the cabinet opening when in a closed position (Fig. 1) and extending upward from a lower edge portion to an upper edge portion, wherein the cabinet door has an outer exposed surface facing generally in a first direction away from the cabinet space when in the closed position, and wherein the cabinet door is operatively coupled to the cabinet body for opening from the closed position to an open position (Fig. 2) including the lower edge portion moving generally upward and the upper edge portion moving generally upward and towards the first direction to expose the cabinet opening.  
Regarding claim 2, wherein the cabinet door is operatively coupled to the cabinet body such that the lower edge portion moves generally upward a first total vertical distance and the upper edge portion moves generally upward a second total vertical distance that is less than the first total vertical distance when the cabinet door opens from the closed position (Fig. 1) to the open position (Fig. 2).  
Regarding claim 3, wherein the cabinet door is operatively coupled to the cabinet body such that the lower edge portion moves towards the first direction a first total horizontal distance and the upper edge portion moves towards the first direction a second total horizontal distance that is greater than the first total horizontal distance when the cabinet door opens from the closed position (Fig. 1) to the open position (Fig. 2).  

Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 03/097973 (hereinafter “WO973”).
Regarding claims 1 and 19, WO973 discloses a cabinet comprising: a cabinet body 1 at least partially surrounding a cabinet space and defining a cabinet opening that allows access to the cabinet space; and a cabinet door 8 at least partially covering the cabinet opening when in a closed position (Fig. 1) and extending upward from a lower edge portion to an upper edge portion, wherein the cabinet door has an outer exposed surface facing generally in a first direction away from the cabinet space when in the closed position, and wherein the cabinet door is operatively coupled to the cabinet body for opening from the closed position to an open position (Fig. 2) including the lower edge portion moving generally upward and the upper edge portion moving generally upward and towards the first direction to expose the cabinet opening.  
Regarding claim 10, further comprising a spring motor 21 coupled to the cabinet body and operatively coupled to the cabinet door to drive the cabinet door from the closed position to the open position.  
Allowable Subject Matter
Claims 4-9, 11-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677